DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 11/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 9-13 and 16-19 over Hofmekler has been withdrawn; (2) the 35 U.S.C. 102(a)(1)/103 rejections of claims 1-6 and 8 over Prakash et al. have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 20 over Hofmekler and Cho et al. has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-6 and 8-20
Withdrawn claims: None
Previously cancelled claims: 7
Newly cancelled claims: 1-6, 8, and 20
Amended claims: 9
New claims: None
Claims currently under consideration: 9-19
Currently rejected claims: 9-19
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) and Cho et al. (U.S. 2015/0320823 A1).
Regarding claim 9, Hofmekler discloses a sugar substitute composition comprising about 90-99% by weight resistant dextrin fiber, a sweetening agent, a flavorant, and about 0.3-2% by weight processed rice extract ([0021], [0013], [0018], [0023], 90-98.5% by weight digestion-resistant soluble fiber, 0.1-7.0% by weight flavor-masking agent).
Hofmekler does not disclose the process for producing the processed rice extract.
However, Cho et al. discloses a method of processing rice hull comprising wetting the rice hull with water and drying at a temperature of 100°C ([0093]).
It would have been obvious to one having ordinary skill in the art to produce a rice extract according to Cho et al. when producing a product according to Hofmekler. Since Hofmekler provides no instruction related to the production of the rice extract ([0017], [0028]), a skilled practitioner would be motivated to consult Cho et al. for further instruction. The teaching in Cho et al. that a rice hull water extract may be prepared by adding water to rice hull powder and heating at 100°C ([0093]) renders the incorporation of such a heating temperature into a method of producing a rice extract obvious.
Though Cho et al. discloses 100 g rice hull powder being combined with 1 L water ([0093]), Cho et al. discloses that the organic solvent or a mixing proportion of water/organic solvent is not particularly limited ([0058]) and provides no broader indication regarding appropriate relative concentrations between the water and the rice hull. A skilled practitioner would further recognize that the amount of water would largely determine the necessary time to dry the material. Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” The claimed concentration of about 14-16% by weight of the water to rice hull is thus considered obvious to a skilled practitioner, since the concentration is not critical (as evidenced by the lack of various other processing parameters that would ensure a consistent extract is attained) and the amount of added water would be dependent on the time and type of drying that is performed, as well as the indication that the solvent is not particularly limited.
As for claim 10, Hofmekler discloses the resistant dextrin fiber as being present in an amount of about 96-99% by weight (specifically, 96.7%) ([0023]).
As for claim 11, Hofmekler discloses the processed rice extract as being present in an amount of about 0.5-1.5% by weight (specifically, 0.5% by weight) ([0023], [0017]).
As for claim 12, Hofmekler discloses the sweetening agent as being present in an amount of about 0.2-2% by weight (specifically, 0.06 rebaudioside A plus 0.24 Luo Han Guo extract) ([0023]).
As for claim 13, Hofmekler discloses the sweetening agent as being monk fruit extract and/or stevia extract ([0007], [0023]).
As for claim 16, Hofmekler discloses the flavorant is present in an amount of about 0.1-2% by weight (specifically, 0.1-6.0% by weight) ([0023]).
As for claims 17 and 18, Hofmekler discloses the flavorant as being vanillin (i.e., natural vanilla) ([0018], [0023]).
As for claim 19, Hofmekler discloses the composition as further comprising flavoring ingredients (i.e., honey flavoring) and dairy-derived ingredients (i.e., malted milk) ([0022]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) in view of Cho et al. (U.S. 2015/0320823 A1) as applied to claim 13 above, and further in view of Prakash et al. (U.S. 2007/0128311 A1).
Regarding claims 14 and 15, Hofmekler and Cho et al. disclose the composition according to claim 13.
The cited prior art does not disclose the monk fruit extract as having 3.5-60% mogroside V by weight (claim 14) or 13% mogroside by weight (claim 15).
However, Prakash et al. discloses a similar sweetener composition comprising at least one sweetening agent and at least one flavorant ([0007], [0081], [0096]) and further discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]).
It would have been obvious to one having ordinary skill in the art to produce monk fruit extract having the claimed amounts of mogroside V and total mogrosides. Since Hofmekler does not specifically disclose suitable mogroside concentrations in a liquid monk fruit extract or provide any detailed instruction for such extracts ([0015]), a skilled practitioner would be motivated to consult Prakash et al. for additional instruction. Since Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), a skilled practitioner would find the production of a monk fruit extract having any purity percentage of mogroside V and total mogrosides to be obvious. As such, the claimed concentrations of 3.5-60% mogroside V by weight (claim 14) and 13% mogroside by weight (claim 15) in the monk fruit extract are considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 9-13 and 16-19 over Hofmekler: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 9-13 and 16-19 based on amendment of the claims. Accordingly, the 35 U.S.C. § 102(a)(1) rejections have been withdrawn. However, the claims are newly rejected under 35 U.S.C. § 103 as described above. To the extent Applicant’s argument remains relevant to the new claim rejections, the argument is addressed below.
Applicant argued that “‘processed rice extract’ is a specific term to this application” due to the amendment of claim 9 to include the preparation method of claim 20, which is not disclosed in the cited prior art (Applicant’s Remarks, p. 5, ¶2, ¶4).
However, Examiner maintains the position detailed in the Advisory Action filed 11/03/2022 at paragraphs 4-6. The term is not limited to being produced via a specific, singular method as described in the specification, since the specification clearly states at paragraph [0031]: “The processed rice extract includes, but is not limited to, rice hull, as prepared by the method described in this application.” The claim as newly amended to include only the preparation steps of claim 20 is deemed obvious in view of Cho et al. for the reasons detailed previously in relation to claim 20, as was indicated in the Interview Summary filed 11/17/2022.
Claim Rejections - 35 U.S.C. § 102(a)(1)/103 of claims 1-6 and 8 over Prakash et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1)/103 rejections of claims 1-6 and 8 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 102(a)(1)/103 rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 14 and 15 over Hofmekler and Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that the claims are patentable on the basis of dependency from claim 9 (Applicant’s Remarks, p. 6, ¶4).
However, the rejection of claim 9 has been updated to account for the newly-added claim limitations.
The rejections of claims 14 and 15 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claim 20 over Hofmekler and Cho et al.: Applicant has overcome the 35 U.S.C. § 103 rejection of claim 20 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 103 rejection has been withdrawn.
Conclusion
Claims 9-19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793